UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6167



JERRY L. LINDSEY,

                                             Plaintiff - Appellant,

          versus


LIEUTENANT FEICKERT; CAPTAIN BOYLES; SERGEANT
DANIELS; SERGEANT QUINN; OFFICER PHILLIPS;
OFFICER CARPENTER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-00-815-5-BR)


Submitted:   April 27, 2001                  Decided:   May 23, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry L. Lindsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry L. Lindsey appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint under

28 U.S.C.A. § 1915A (West Supp. 2000).   We have reviewed the record

and the district court’s opinion and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court.    See Lindsey v. Feickert, No. CA-00-815-5-BR

(E.D.N.C. Dec. 14, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2